484 P.2d 726 (1971)
26 Utah 2d 42
Frank G. KELLCH and Larae C. Kellch, Plaintiffs and Respondents,
v.
WESTLAND MINERALS CORP. and Murray First Thrift, Transfer, Defendants and Appellant.
No. 12301.
Supreme Court of Utah.
May 4, 1971.
Richard J. Leedy, Salt Lake City, for defendants and appellants.
Gerald Kinghorn, of Hatch, McRae, Richardson & Kinghorn, Salt Lake City, for plaintiffs and respondents.
TUCKETT, Justice:
The plaintiffs were the owners of certain shares of stock of Westland Minerals Corp. Murray First Thrift is the authorized transfer agent of the defendant Westland Minerals Corp. The stock certificates owned by the plaintiffs were investment shares and had not been registered for sale under the provisions of the Security Act of 1933. The plaintiffs filed their petition in the court below for a writ of mandamus requiring the defendant Westland Minerals Corp. to issue to them free trading stock rather than investment stock.
Defendants failed to answer the petition of the plaintiffs, and after a hearing the court below granted the relief sought by the plaintiffs. Thereafter the defendant Westland Minerals Corp. moved the court to set aside the judgment, which motion was denied, and the defendant Westland Minerals Corp. has appealed to this court. No steps were taken by the defendants to stay the operation of the judgment, nor did they supply a supersedeas bond. This court is now informed that since the judgment was entered in the court below the plaintiffs have sold and transferred the stock which was the subject matter of these proceedings.
It would appear that this court is without power to grant any relief to the appellant and upon remand the court below would be equally powerless. It appearing that the issues before the court are now moot, it is ordered that the appeal be dismissed. No costs awarded.
CALLISTER, C.J., and HENRIOD, ELLETT and CROCKETT, JJ., concur.